237 F.2d 584
Orlan M. ARNOLD, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 13170.
No. 13171.
United States Court of Appeals District of Columbia Circuit.
Argued September 11, 1956.
Decided September 27, 1956.

Mr. Richard Sughrue, Washington, D. C., for appellant. Messrs. Ellsworth H. Mosher, Washington, D. C., and Truman S. Safford, New York City, were on the brief for appellant. Messrs. Davidson C. Miller and Robert E. Watkins, Washington, D. C., also entered appearances for appellant.
Mr. H. S. Miller, Atty., United States Patent Office, with whom Mr. Clarence W. Moore, Sol., United States Patent Office, was on the brief, for appellee.
Before WILBUR K. MILLER, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
These appeals, consolidated in this court, are from a judgment of the District Court dismissing two complaints which sought an order directing the Commissioner of Patents to issue to appellant patents based on two applications filed with the Patent Office.1 The complaints were filed under 35 U.S.C. § 145 (1952) after denial of the applications by the Patent Office, following upon adverse decisions there of the Examiner and of the Board of Appeals. The rejected claims in substance were:


2
(1) a method of vaporizing a substance from a body of material comprising said substance which comprises subjecting said body to an electrostatic field of frequency within the range of anomalous dispersion of the molecules of said substance at the surface of the said body; and


3
(2) the stimulation of chemical reactions by certain "vibratory influences" such as electrostatic fields, electric currents or sound waves, the "vibratory influences" being of a complex frequency, one component frequency being within the anomalous dispersion range of one of the reactants so that said reactant may be selectively activated.


4
After trial District Judge Wilkin filed an opinion2 in which he held that the Examiner and Board of Appeals of the Patent Office were justified in finding that the claims of the applications were too broad and indefinite. With this we agree. The judgment for the Commissioner accordingly is


5
Affirmed.



Notes:


1
 Applications Serial No. 110469 and Serial No. 576245


2
 Reported at 144 F. Supp. 282